       Case: 1:17-cv-00007-WAL Document #: 66 Filed: 04/16/21 Page 1 of 3




                     DISTRICT COURT OF THE VIRGIN ISLANDS
                             DIVISION OF ST. CROIX

                                          )
CARL SIMON,                               )
                                          )
                  Plaintiff,              )
            v.                            )
                                          )              Civil Action No. 2017-0007
RICK MULLGRAV, DWAYNE BENJAMIN, )
LINDA CALLWOOD, RUSSEL WASHBURN, )
JULIUS WILSON, DONALD REDWOOD,            )
JOHN P. DEJONGH, JR., KENNETH E.          )
MAPP, VINCENT FRAZER, CORRECTIONS )
CORPORATION OF AMERICA,                   )
GOVERNMENT OF THE VIRGIN ISLANDS, )
NATASHA METCALF, DENNIS HOWARD, )
and OTHERS UNKNOWN,                       )
                                          )
                  Defendants.             )
__________________________________________)

Appearances:
Carl Simon, Pro Se

Kevin A. Rames, Esq.,
St. Croix, U.S.V.I.
        For Defendants Russell Washburn, Natasha Metcalf,
        Dennis Howard, and Corrections Corporation of America

                                          ORDER

       UPON CONSIDERATION of the Report and Recommendation (“R&R”) issued by

Magistrate Judge George W. Cannon, Jr., pursuant to 28 U.S.C. § 1915(e)(2) and 28 U.S.C. §

1915A (Dkt. No. 45); Carl Simon’s (“Plaintiff”) Objections thereto (Dkt. No. 56); Plaintiff’s

“Motion for Hearing” (Dkt. No. 57); and for the reasons set forth in the accompanying

Memorandum Opinion filed contemporaneously herewith; it is hereby
        Case: 1:17-cv-00007-WAL Document #: 66 Filed: 04/16/21 Page 2 of 3




        ORDERED that Magistrate Judge Cannon’s R&R is REJECTED IN PART AND

ADOPTED IN PART as modified in the accompanying Memorandum Opinion filed

contemporaneously herewith; and it is further

        ORDERED that the breach of contract claims set forth in Counts 5 and 9 of Plaintiff’s

Complaint—and any other intended breach of contract claim—are DISMISSED for lack of

standing; and it is further

        ORDERD that the R&R is ADOPTED to the extent that Counts 1, 3 (in part), 5, 6 (in

part), 7 (in part), and 8 of Plaintiff’s Complaint are DISMISSED for failure to state a claim; and

it is further

        ORDERED that the R&R is ADOPTED to the extent that Count 2 of Plaintiff’s Complaint

is DISMISSED as frivolous; and it is further

        ORDERED that the R&R is ADOPTED to the extent that Count 10 of Plaintiff’s

Complaint is DISMISSED as time-barred; and it is further

        ORDERED that the R&R is REJECTED to the extent that Count 9 of Plaintiff’s

Complaint is DISMISSED for failure to state a claim; and it is further

        ORDERED that the R&R is REJECTED to the extent that the Court will not dismiss

Counts 3 (in part), 4, 6 (in part), and 7 (in part) of Plaintiff’s Complaint; and it is further

        ORDERED that Plaintiff shall have up to and including May 28, 2021 within which to file

an Amended Complaint that addresses the deficiencies that the Court has found in Counts 1, 3 (in

part), 5 (in part), 6, 7, 8, 9 (in part), and 10; and it is further

        ORDERED that Plaintiff’s “Motion for Hearing” (Dkt. No. 57) is DENIED as

unnecessary; and it is further




                                                      2
       Case: 1:17-cv-00007-WAL Document #: 66 Filed: 04/16/21 Page 3 of 3




       ORDERED that the Clerk of Court shall provide a copy of this Order and its

accompanying Memorandum Opinion to Petitioner by certified mail, return receipt requested.

       SO ORDERED.

Date: April 16, 2021                                     _______/s/_______
                                                         WILMA A. LEWIS
                                                         Chief Judge




                                              3
